          Case 5:21-mc-00093-gwc Document 1 Filed 05/21/21 Page 1 of 2
                                                                                  USDC - DVT
                                                                                  5:21-mc-93
                        UNITED STATES DISTRICT COURT
                            DISTRICT OF VERMONT                                          FILED
                                                                                       MAY 21, 2021
                                                                                        USDC-VT




IN RE: COVID-19 PUBLIC EMERGENCY – ORDER CONCERNING FACE MASKS
AND SOCIAL DISTANCING IN PUBLIC AREAS OF FEDERAL BUILDINGS AND
COURTHOUSES



                                 GENERAL ORDER NO. 98


Following the Center for Disease Control and Prevention’s (CDC) revised guidance, Governor
Phil Scott issued an Executive Order on May 14, 2021 lifting the State of Vermont’s masking
and social distancing requirements for fully vaccinated individuals. Consistent with the court’s
approach throughout the pandemic of following CDC and State of Vermont guidance, the court
and the district’s Facility Security Committees have voted to adopt a district-wide policy that
closely follows the current CDC and Governor’s guidance. Accordingly, IT IS HEREBY
ORDERED that within Vermont’s federal courthouses:


    1. Masking and social distancing are no longer required for fully vaccinated individuals;

    2. The masking and social distancing mandate remains in place for unvaccinated or
       partially vaccinated individuals;

    3. Individuals shall respect and comply with a request from another individual to wear a
       mask and/or maintain social distancing during their interaction for reasons of individual
       safety and health;

    4. This order applies only to the common or public areas of the buildings, including
       courtrooms.

    5. For criminal hearings involving incarcerated defendants, masks will still be required.
       For criminal trials, the presiding judge will make a ruling about the mask requirement for
       the defendant and others attending the trial. The judge will make this decision before the
       trial as part of a broader discussion about trial preparations and safety precautions with
       counsel for all parties and other participants. For the present, video appearance by
       criminal defendants remains an option; and

    6. Each individual agency will determine the requirements for their own internal agency
       workspace.
          Case 5:21-mc-00093-gwc Document 1 Filed 05/21/21 Page 2 of 2




IT IS FURTHER ORDERED that the following persons shall not enter any United States
courthouse in the District of Vermont:

    7. Persons who have been diagnosed with, or have had contact with, anyone who
       has been diagnosed with COVID 19 within the past 14 days; or

    8. Persons who are sick or symptomatic (with fever, cough or shortness of breath).

IT IS FURTHER ORDERED that court security staff is authorized to enforce the above
listed restrictions and deny entry to or expel individuals as necessary.

This order shall be effective immediately and will remain in effect until amended or vacated.
Dated at Burlington, in the District of Vermont, this 21st day of May, 2021.




                             _______________________________
                                 Hon. Geoffrey W. Crawford
                                        Chief Judge
